          Case 1:20-cr-00162-JPO Document 80 Filed 04/06/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                v.                                                 20-CR-162-2 (JPO)

 SCOTT MANGINI,                                                          ORDER
                                Defendant.


J. PAUL OETKEN, District Judge:

       Defendant Scott Mangini is charged in a superseding indictment (S3) with participating

in two conspiracies to deliver misbranded and adulterated drugs, including performance-

enhancing drugs intended for racehorses. (Dkt. No. 64.) The jury trial as to this Defendant is

scheduled to begin on May 11, 2021.

       Mangini has filed a motion to suppress evidence (Dkt. No. 46) and a motion for a bill of

particulars (Dkt. No. 50). The Court heard oral argument on these motions on March 8, 2021.

I.     Motion to Suppress

       Mangini moves to suppress evidence gathered from his cellphone, an iPhone 10, on the

ground that it was unlawfully seized from his residence at the time of his arrest. It is

unnecessary to detail the circumstances of the phone’s seizure, however, because the

Government defends the legality of its search of the phone solely on the ground that Mangini,

through his counsel, later consented to a search of the phone. The only question, then, is whether

Mangini consented. The Court concludes that he did not.

       Voluntary consent waives a person’s right to be free from unreasonable searches and

seizures. United States v. Elliott, 50 F.3d 180, 185 (2d Cir. 1995). To be voluntary, the consent

must be obtained without coercion. United States v. Garcia, 56 F.3d 418, 422 (2d Cir. 1995).

The Government has the burden of demonstrating by a preponderance of the evidence that there

                                                     1
           Case 1:20-cr-00162-JPO Document 80 Filed 04/06/21 Page 2 of 4




was consent and that it was voluntarily given. United States v. Snype, 441 F.3d 119, 130-31 (2d

Cir. 2006).

         Mangini was arrested, and his phone was seized, on March 9, 2020. On April 6, 2020,

the Government sought and obtained a search warrant for the contents of the phone. Because the

phone was passcode-protected, agents were unable to access the contents of the phone. About a

week later, during discussions between the AUSA and defense counsel, the AUSA asked defense

counsel if he would provide the passcode to Mangini’s seized phone. The AUSA renewed that

request by email on April 24, 2020. Four days later, defense counsel provided the passcode and

also requested that certain precautions be taken with respect to personal information on the

phone.

         Under the totality of circumstances, the Court finds that defense counsel did not consent

to a search of the phone, nor did he reasonably understand that providing the phone passcode

would constitute consent to a search of the phone. First, neither Mangini nor his counsel

provided any written consent to search the phone, nor do the email communications between

counsel reveal any discussion of consent. Second, it is significant that a search warrant for the

phone had been signed on April 6. It was therefore quite reasonable for defense counsel to

understand the AUSA’s request for the passcode to be merely a means of avoiding delay by

overcoming the logistical hurdle of decryption. And in providing the passcode, defense counsel

reasonably understood himself to be merely addressing that logistical hurdle rather than

consenting to a search of the phone. Finally, the Court is not persuaded that any other

circumstances — such as the context of the parties’ discussions, defense counsel’s request

regarding personal information on the phone, or the manner in which the phone’s information

was later produced — support a finding of consent here in light of all the circumstances.



                                                     2
          Case 1:20-cr-00162-JPO Document 80 Filed 04/06/21 Page 3 of 4




        Because the Defendant did not consent to search his phone, the motion to suppress

evidence gathered from the phone is granted.

II.     Motion for Bill of Particulars

        Mangini also moves for a bill of particulars, arguing that the indictment lacks sufficient

detail about which products were performance-enhancing drugs (PEDs) intended to dope

racehorses and how they were part of an illegal conspiracy.

        Pursuant to Federal Rule of Criminal Procedure 7(f), an accused has the right to seek “a

bill of particulars in order to identify with sufficient particularity the nature of the charge[s]

pending against him, thereby enabling [the] defendant to prepare for trial, to prevent surprise,

and to interpose a plea of double jeopardy should he be prosecuted a second time for the same

offense.” United States v. Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1987). “A bill of particulars is

required only where the charges of the indictment are so general that they do not advise the

defendant of the specific acts of which he is accused.” United States v. Walsh, 194 F.3d 37, 47

(2d Cir. 1999). A bill of particulars is not necessary where the Government makes sufficient

disclosures concerning its evidence and witnesses by other means, such as through a detailed

indictment and discovery. See, e.g., United States v. Chen, 378 F.3d 151, 163 (2d Cir. 2004).

        Mangini points out that his websites and businesses sold numerous drug products for

horses and other animals and that many of those products had lawful uses, or at least that they

were not categorically illegal under horse-racing rules. It is only fair, he contends, that the

Government specify which drugs were part of a conspiracy to defraud.

        The Government responds that “every drug that was distributed by Mr. Mangini and his

co-conspirators” was adulterated and misbranded and therefore illegal. (Tr. 26.) The

Government further argues it will establish the conspirators’ intent to defraud and mislead in



                                                       3
          Case 1:20-cr-00162-JPO Document 80 Filed 04/06/21 Page 4 of 4




various ways, including through their advertising materials, false prescription records, and

devious shipping practices. Even the supposedly innocent examples provided by Mangini, the

Government maintains, are part of the illegal scheme.

       As became clear at oral argument, the parties’ dispute boils down to a dispute about what

the Government will be able to prove — and must prove — to establish felony liability under the

statute. The parties will have ample opportunity to address those questions in arguing to the jury,

as well as in connection with proposed jury instructions and potentially a motion for judgment of

acquittal. But the breadth of the Government’s theory in this case does not warrant a bill of

particulars. The Defendant has been placed on sufficient notice of the charges against him,

including through the detailed superseding indictment, Rule 16 discovery, and communications

with the Government, including its submissions in response to this motion. And the Government

will be providing its exhibits and Section 3500 material to the defense by May 3. The Court

concludes that a bill of particulars is not warranted.

III.   Conclusion

       For the foregoing reasons, it is hereby ordered that (1) Mangini’s motion to suppress is

granted, and (2) Mangini’s motion for a bill of particulars is denied.

       The Clerk of Court is directed to terminate the motions at Docket Numbers 46 and 50.

       SO ORDERED.

Dated: April 6, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge




                                                         4
